Citation Nr: 1742778	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-28 662		DATE
Advanced on the Docket
		

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial increased rating for residual scars, status post basal cell carcinoma of the central back and squamous cell carcinoma of the left shoulder, rated as noncompensable from September 17, 2012, to May 13, 2014, and as 10 percent disabling thereafter.


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ORDER

An initial 10 percent rating, but no higher, for residual scars, status post basal cell carcinoma of the central back and squamous cell carcinoma of the left shoulder, is granted, for the entire period on appeal.



FINDING OF FACT

For the entire appeal period, the Veteran's residual scars, status post basal cell carcinoma of the central back and squamous cell carcinoma of the left shoulder are manifested by two scars on his back, which measure 2 centimeters by 1.5 centimeters and 3 centimeters by 2.5 centimeters and cause pain.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for residual scars, status post basal cell carcinoma of the central back and squamous cell carcinoma of the left shoulder, on the basis of painful scars, have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7818-7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from November 1945 to October 1947. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, granted entitlement to service connection for residual scars, status post basal cell carcinoma of the central back and squamous cell carcinoma of the left shoulder.  The Veteran filed a request for reconsideration in April 2013.  A Notice of Disagreement must express disagreement with a determination of the Agency of Original Jurisdiction and express a desire to contest the result.  38 C.F.R. § 20.201.  While special wording is not required, the Notice of Disagreement must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).   In this case, the Veteran's precise wording in the April 2013 statement was that he was requesting "reconsideration" of the March 14, 2013 rating decision and that he believed his rating should have been 10 percent due to his pain.  In this case, the Board finds that this statement is reasonably construed as a NOD.  As such, the correct procedural posture of this issue is that of an initial increased rating claim.  The RO issued another rating decision in June 2014.  The Veteran filed a timely Notice of Disagreement in February 2015 and a Statement of the Case was issued in July 2015.  The Veteran filed a timely VA Form 9 in August 2015.  

On his substantive appeal, the Veteran requested to appear at a hearing before the Board at a local VA office.  The hearing was scheduled at the Buffalo RO for May 11, 2017.  The Veteran testified before the undersigned and a transcript is of record.  

During his hearing, the Veteran indicated that he may be seeking entitlement to service connection for additional scarring and skin issues particularly on his bilateral arms.  Relatively recent regulations under 38 C.F.R. § 3.1(p) requires that claims be submitted on a standardized form.  Thus, if the Veteran seeks entitlement to service connection for any additional skin issues, he should first submit a Form 21-526 (formal claim application).   

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


Residual scars, status post basal cell carcinoma of the central back and squamous cell carcinoma of the left shoulder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed a claim for entitlement to service connection in September 2012.  

He was afforded a VA examination in February 2013.  The examiner conducted an in person examination and reviewed the claims file.  The examiner noted the Veteran's scars and the history related to his skin issues.  The examiner noted that the Veteran's scars on his trunk or extremities were not painful or unstable.  The examiner noted that the Veteran had two superficial non-linear scars on his posterior trunk.  The measurements of the first scar were 2 centimeters by 1.5 centimeters and the measurements of the second scar were 3 centimeters by 2.5 centimeters.  The approximate total area of the scarring was noted to be 10 centimeters squared.  The examiner also noted the Veteran's scarring on his scalp; those scars are not service-connected and the evidence regarding them is not relevant to this claim.  There was no functional impact from the Veteran's scars.  

Another VA examination was provided in May 2014.  The examiner noted the left should scar and noted that the Veteran's scars were painful.  The Veteran described the pain as sharp "for a while" and that it gradually "eased" up.  He indicated that the scarring can affect his sleep.  The examiner noted that the Veteran's scars were not unstable.  The examiner described the dimensions of the two scars as 2 centimeters by 1.5 centimeters and 3 centimeters by 2.5 centimeters.  There was no functional impact noted.  

At the Veteran's hearing, he testified that his scars were painful at times.  The Veteran's daughter testified also that the Veteran has pain from the scars.  

For the appeal period prior to May 13, 2014, the Veteran's residual scars, status post basal cell carcinoma of the central back and squamous cell carcinoma of the left shoulder were rated as noncompensable under 7818-7805.  From May 13, 2014, the Veteran has been in receipt of a 10 percent rating for his skin cancer residuals under Diagnostic Code 7818-7804.  In this regard, Diagnostic Code 7818 provides that malignant skin neoplasms (other than malignant melanoma) is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  A Note provides that, if a skin malignancy requires therapy that is comparable to that used for systemic malignancies, i.e., systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100 percent evaluation will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment. If there has been no local recurrence or metastasis, evaluation will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100 percent evaluation will not apply.  Diagnostic Code 7833, which addresses malignant melanoma, provides that such be evaluated under the same criteria articulated under Diagnostic Code 7818, to include the Note.  In the instant case, the Veteran's skin cancer has been rated under Diagnostic Code 7818 based on residuals under Diagnostic Codes 7805 and 7804.  Specifically, in the assignment of a diagnostic code, with diseases, preference is to be given to the number itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27.  Therefore, the Veteran's residual scars, status post basal cell carcinoma of the central back and squamous cell carcinoma of the left shoulder (Diagnostic Code 7818) have been rated based on residual scarring (Diagnostic Codes 7805 and 7804).  Diagnostic Code 7805 indicates that the scars should be evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805.

Diagnostic Code 7804 provides that a 10 percent rating will be assigned for one or two unstable or painful scars; a 20 percent rating will be assigned for three or four unstable or painful scars; and a 30 percent rating will be assigned for five or more unstable or painful scars. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  The Board finds that Diagnostic Code 7804 is the most appropriate rating code because the Veteran's primary complaint is pain and because the other potentially relevant claims relate to scars of the head, face, or neck (7800); deep or nonlinear scars (7801); or scars greater than 144 square inches (7802); 

Here, the scars on the Veteran's residual scars, status post basal cell carcinoma of the central back and squamous cell carcinoma of the left shoulder, which measure 2 centimeters by 1.5 centimeters and 3 centimeters by 2.5 centimeters and caused pain throughout the appeal period.  Therefore, a 10 percent rating is warranted under Diagnostic Code 7804.  The next higher rating of 20 percent requires three or four unstable or painful scars, is not warranted as the evidence affirmatively shows that there are only two scars.  Accordingly, a 10 percent rating, but no higher, under Diagnostic Code 7804 is warranted.

The Board finds that separate ratings are not warranted under Diagnostic Codes 7800, 7801, 7802, or 7805, as the evidence affirmatively shows that his skin disorders have not resulted in scars or disfigurement of the head face, or neck (7800); deep nonlinear scars (7801); superficial nonlinear scars covering at least 144 square inches (7802); or any functional loss (7805).

The Board also notes that a 100 percent rating is not warranted under Diagnostic Code 7818 or 7833 on the basis of therapy for systemic malignancy.  Significantly, the medical evidence affirmatively shows that the Veteran's skin disorders have not required systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision at any time during the pendency of the appeal.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Board finds that a 10 percent rating, but not higher, under Diagnostic Codes 7818-7804 is warranted for the entire appeal period.  This rating contemplates all of manifestations of Veteran's residual scars, status post basal cell carcinoma of the central back and squamous cell carcinoma of the left shoulder, and separate or higher ratings are not warranted under any other Diagnostic Codes.  In denying further separate or higher ratings, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against such aspects of the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	B. Muetzel, Associate Counsel

Copy mailed to:  New York State Division of Veterans' Affairs


Department of Veterans Affairs


